In an action by a wife and her husband to recover damages for personal injury, loss of services, etc., the defendant appeals from a judgment of the Supreme Court, Suffolk County, entered March 15, 1965, upon a jury’s verdict in favor of the wife for $30,000 and in favor of the husband for $10,000. Judgment reversed on the law and the facts, and new trial granted, with costs to abide the event, unless within 30 days after entry of the order hereon plaintiffs shall serve and file a written stipulation consenting to reduce the amounts of the verdict to $15,000 for the wife and $3,000 for the husband, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the jury’s awards to the plaintiffs *527were excessive to the extent indicated.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.